             Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 1 of 8                                   FILED
                                                                                                   2020 Nov-17 PM 03:48
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JASON HADDON,                                       )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )   CASE NO.:
                                                    )
JESSE STUTS, INC.,                                  )
                                                    )
        Defendant.                                  )


                                           COMPLAINT

I.      INTRODUCTION

        1.      This is an action for declaratory judgment, equitable relief, and money damages

instituted to secure the protection and redress the deprivation of rights secured through the Fair Labor

Standards Act of 1938 (29 U.S.C. § 201 et seq) and the Emergency Paid Sick Leave Act.

II.     JURISDICTION and VENUE

        2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331.

        3.      Venue is proper pursuant to 28 U.S.C. § 1391.

III.    PARTIES

        4.      Plaintiff is over the age of nineteen, a citizen of the United States, and a full-time

employee of Jesse Stutts, Inc., as defined by the Fair Labor Standards Act.

        5.      Defendant Jesse Stutts, Inc., is an employer as defined by the Fair Labor Standards

Act and is located in Huntsville, Alabama.

IV.     FACTS and CAUSES OF ACTION

        6.      Plaintiff went to work for the Defendant on June 24, 2019.
              Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 2 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 2 of 8
________________________


         7.       On July 16, 2020, Plaintiff’s wife tested positive for COVID-19 and Plaintiff

immediately disclosed this to the Defendant.

         8.       Plaintiff quarantined with his children in a camper the weekend of July 17-19.

         9.       On July 20, 2020, Plaintiff took off work to care for his wife and children and was

paid two-thirds of his pay as required by the Emergency Paid Sick Leave Act.

         10.      Plaintiff’s wife was ill and quarantined due to COVID-19 from July 17 through July

30, 2020.

         11.      Plaintiff’s child care provider was unavailable from July 17 through July 30, 2020.

         12.      Defendant was eligible to receive 2/3 of his pay for up to 80 hours to stay home to

take care of his wife and children from July 17 through July 30, 2020.

         13.      Defendant told Plaintiff he would not be paid unless he returned to work on July 21,

2020.

         14.      Plaintiff returned to work on July 21, 2020, and disclosed that he had been exposed

to his wife who had tested positive for COVID-19 while taking care of his wife and his children.

         15.      Defendant sent the Plaintiff home on July 21, 2020, after Plaintiff had only worked

four hours of his shift.

         16.      On July 22, 2020, the Defendant called the Plaintiff and told him to come to the

Defendant’s office on July 23, 2020, and bring the keys to the company truck with him.

         17.      On July 23, 2020, the Defendant terminated the Plaintiff’s employment with the

Defendant.
            Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 3 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 3 of 8
________________________


         18.      Defendant denied Plaintiff 2/3 of his pay for seventy hours of work between July 21

and July 30, 2020.

         19.      Defendant terminated Plaintiff because (1) he took time off to take care of his wife

who was quarantined due to a COVID-19 diagnosis and/or (2) took time off to take care of his

children because the childcare provider of his children was unavailable due to COVID-19.

                                       COUNT I - SICK LEAVE

         20.      Plaintiff is a full-time employee of the Defendant as defined by the FLSA and the

Emergency Paid Sick Leave Act.

         21.      Defendant is an employer as as defined by the FLSA and the Emergency Paid Sick

Leave Act.

         22.      On July 16, 2020, Plaintiff’s wife tested positive for COVID-19 and Plaintiff

immediately disclosed this to the Defendant.

         23.      Plaintiff’s wife was ill and quarantined due to COVID-19 from July 17 through July

30, 2020.

         24.      Plaintiff’s child care provider was unavailable from July 17 through July 30, 2020.

         25.      Plaintiff was entitled to 2/3 of his regular pay for 80 hours of paid sick leave to care

for his wife who was ill and quarantined as the result of COVID-19 and to care for his children

because the childcare provider of his children was unavailable due to COVID-19.

         26.      Defendant denied Plaintiff 2/3 of his regular pay for 70 hours of paid sick leave to

care for his wife who was ill and quarantined as the result of COVID-19 and to care for his children
            Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 4 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 4 of 8
________________________


because the childcare provider of his children was unavailable due to COVID-19.

         27.      Plaintiff has suffered loss of income as a result of the Defendant’s willful violations

of the FLSA and the Emergency Paid Sick Leave Act.

                                    COUNT II - TERMINATION

         28.      Plaintiff is a full-time employee of the Defendant as defined by the FLSA and the

Emergency Paid Sick Leave Act.

         29.      Defendant is an employer as defined by the FLSA and the Emergency Paid Sick

Leave Act.

         30.      On July 16, 2020, Plaintiff’s wife tested positive for COVID-19 and Plaintiff

immediately disclosed this to the Defendant.

         31.      Plaintiff’s wife was ill and quarantined due to COVID-19 from July 17 through July

30, 2020.

         32.      On July 20, 2020, Plaintiff took off work to care for his wife and was paid two-thirds

of his pay as required by the Emergency Paid Sick Leave Act.

         33.      On July 23, 2020, the Defendant terminated the Plaintiff’s employment with the

Defendant.

         34.      Defendant terminated Plaintiff because Plaintiff took one day off work pursuant to

the FLSA and the Emergency Paid Sick Leave Act to take care of his wife who was ill and

quarantined due to a COVID-19 diagnosis.
            Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 5 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 5 of 8
________________________


         35.      Plaintiff has suffered loss of income as a result of the Defendant’s willful violations

of the FLSA and the Emergency Paid Sick Leave Act.

                                    COUNT III - TERMINATION

         36.      Plaintiff is a full-time employee of the Defendant as defined by the FLSA and the

Emergency Paid Sick Leave Act.

         37.      Defendant is an employer as as defined by the FLSA and the Emergency Paid Sick

Leave Act.

         38.      On July 16, 2020, Plaintiff’s wife tested positive for COVID-19 and Plaintiff

immediately disclosed this to the Defendant.

         39.      Plaintiff’s wife was ill and quarantined from July 17 through July 30, 2020, due to

COVID-19.

         40.      Plaintiff’s wife is the childcare provider for Plaintiff’s children and was unavailable

from July 17 through July 30, 2020.

         41.      On July 20, 2020, Plaintiff took off work to care for his children and was paid two-

thirds of his pay as required by the Emergency Paid Sick Leave Act.

         42.      On July 23, 2020, the Defendant terminated the Plaintiff’s employment with the

Defendant.

         43.      Defendant terminated Plaintiff because Plaintiff took one day off work pursuant to

the FLSA and the Emergency Paid Sick Leave Act to take care of his children because their childcare

provider was unavailable due to COVID-19.
            Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 6 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 6 of 8
________________________


         44.      Plaintiff has suffered loss of income as a result of the Defendant’s willful violations

of the FLSA and the Emergency Paid Sick Leave Act.

                                    COUNT III - TERMINATION

         45.      Plaintiff is a full-time employee of the Defendant as defined by the FLSA and the

Emergency Paid Sick Leave Act.

         46.      Defendant is an employer as as defined by the FLSA and the Emergency Paid Sick

Leave Act.

         47.      On July 16, 2020, Plaintiff’s wife tested positive for COVID-19 and Plaintiff

immediately disclosed this to the Defendant.

         48.      Plaintiff’s wife was ill and quarantined from July 17 through July 30, 2020, due to

COVID-19.

         49.      Plaintiff’s wife is the childcare provider for Plaintiff’s children and was unavailable

from July 17 through July 30, 2020.

         50.      Plaintiff was entitled to 2/3 of his regular pay for 80 hours of paid sick leave to care

for his wife who was ill and quarantined as the result of COVID-19 and to care for his children

because the childcare provider of his children was unavailable due to COVID-19.

         51.      On July 23, 2020, the Defendant terminated the Plaintiff’s employment with the

Defendant.

         52.      Defendant terminated Plaintiff in lieu of paying Plaintiff 2/3 of his regular pay for 70

hours of paid sick leave to care for his wife who was ill and quarantined as the result of COVID-19
              Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 7 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 7 of 8
________________________


and to care for his children because the childcare provider of his children was unavailable due to

COVID-19 in violation of the FLSA and the Emergency Paid Sick Leave Act.

         53.      Plaintiff has suffered loss of income as a result of the Defendant’s willful violations

of the FLSA and the Emergency Paid Sick Leave Act.

V.       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully prays that this Court will take jurisdiction over this

action and after a trial on the merits:

         A.       Issue a declaratory judgment that the employment policies, practices, procedures,

                  conditions, and customs of the Defendant have violated the rights of the Plaintiff as

                  secured by the FLSA and the Emergency Paid Sick Leave Act;

         B.       Grant Plaintiff a permanent injunction enjoining the Defendant, its agents,

                  successors, employees, attorneys, and those acting in concert with Defendant and at

                  the Defendant’s request from continuing to violate the FLSA and the Emergency Paid

                  Sick Leave Act;

         C.       Enter an Order requiring the Defendant to make the Plaintiff whole by reinstating

                  Plaintiff into the position he would have occupied in the absence of the Defendant’s

                  violations of the FLSA and the Emergency Paid Sick Leave Act and awarding him

                  lost wages, liquidated damages, and reinstatement; and

         D.       Plaintiff further prays for such other relief and benefits as the cause of justice may

                  require including, but not limited to an award of costs, attorneys’ fees, and expenses.
            Case 5:20-cv-01830-HNJ Document 1 Filed 11/17/20 Page 8 of 8



Haddon v. Jesse Stutts, Inc.
Complaint
Page 8 of 8
________________________


                                          Respectfully submitted,

                                          /s/Scott A. Gilliland
                                          Scott A. Gilliland, Counsel for Plaintiff
                                          ASB-6604-L67S

Law Office of Scott Gilliland
400 Vestavia Parkway Suite 100
Vestavia Hills, Alabama 35216
Telephone: 205.978.8800
E-mail: scott@scottgilliland.net

Defendant’s Address:

Jesse Stutts, Inc.
3414 9th Ave, SW
Huntsville, AL 35805


Plaintiff will issue a Notice of Lawsuit and Request for Waiver of Service of Summons to the
Defendant.
